U.S. Department of Justice
Federal Bureau of Prisons
CHANGE NOTICE
OPI:
CPD/CPB
NUMBER: 5140.42, CN-1
DATE:
April 9, 2019

Transfer of Offenders To or From Foreign Countries
/s/
Approved: Hugh J. Hurwitz
Acting Director, Federal Bureau of Prisons

This Change Notice (CN) implements the following changes to Program Statement 5140.42,
Transfer of Offenders To or From Foreign Countries, dated April 10, 2015.
The highlighted text was added to Section 3. (a):
Inmates may access the list of participating countries in the institution’s law library and on
TRULINCS.
This CN also removes France as a country requiring 12 months remaining to serve on the
current sentence to be eligible. French inmates are now eligible with 6 months or more
remaining on the current sentence. The text for Section 7. a. now reads as highlighted below:
a. Ineligible. The Case Manager enters ITTXX INEL if any of the following apply
(applicable country codes are inserted for the XX):
■ The inmate has less than 6 months remaining to be served at the time of request for transfer
(Hong Kong and Thailand require 12 months).
In addition, the following text in Section 10. (3) has been deleted and struck through in the
policy.
In accordance with the Program Statement Patient Care, after arrival at the admission
institution, staff arrange for the inmate to receive a complete physical examination, and advise
the local USPO of the inmate’s arrival.

U.S. Department of Justice
Federal Bureau of Prisons
PROGRAM STATEMENT
OPI:
CPD/CPB
NUMBER: 5140.42
DATE:
April 10, 2015
RULES EFFECTIVE: August 6, 2015

Transfer of Offenders To or From Foreign Countries
/s/
Approved: Charles E. Samuels, Jr.
Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
§ 527.40 Purpose and scope.
This subpart describes the Bureau of Prisons (Bureau) procedures regarding its
role in the transfer of offenders to foreign countries and the transfer of American
offenders back to the United States pursuant to 18 U.S.C. § 4100, et seq., and
applicable transfer treaties and conventions.
28 CFR § 0.96b provides that:
“The Director of the Bureau of Prisons and officers of the Bureau of Prisons
designated by him are authorized to receive custody of offenders and to transfer
offenders to and from the United States of America under a treaty as referred to in
Public Law 95-144; to make arrangements with the States and to receive
offenders from the States for transfer to a foreign country; to act as an agent of
the United States to receive the delivery from a foreign government of any person
being transferred to the United States under such a treaty; to render to foreign
countries and to receive from them certifications and reports required under a
treaty; and to receive custody and carry out the sentence of imprisonment of
such a transferred offender as required by that statute and any such treaty.”
Federal Regulations from 28 CFR are shown in this type.
Implementing instructions are shown in this type.

a. Summary of Changes. This revision of the Program Statement includes the following
changes:
Policy Rescinded
P5140.40
Transfer of Offenders to or from Foreign Countries (08/04/11)
■ Modifies Form BP-A0297, Transfer Inquiry, to include a list of possible ineligible criteria
and requires a review and signature of the Unit Manager.
■ Inmates with pending appeals or collateral attacks for the underlying criminal judgment or
sentence may not apply for transfer.
■ Provides clarification regarding dual citizenship, committed fines, and cases with detainers or
pending charges.
■ The Office of Enforcement Operations (OEO) will inform inmates who are not appropriate
for Treaty Transfer by letter indicating the reasons for denial.
b. Program Objectives. Expected results of this program are:
■ Inmates will be notified of the “Treaty Transfer Program” during the Admission and
Orientation Program (A&O).
■ Inmate transfers will be voluntary; the inmate must consent to the transfer; and both countries
must approve transfer.
■ Eligible inmates approved for transfer will be transferred to or from foreign countries under
the treaty and the receiving country will be responsible for administering the transferred
sentence in accordance with their laws.
c. Pretrial/Holdover and Detainee Procedures. Procedures in this Program Statement do not
apply to pretrial inmates or Immigration and Customs Enforcement (ICE) detainees; the
procedures do apply, however, to holdover inmates who otherwise meet the eligibility criteria.
d. Institution Supplement. None required. Should local facilities make any changes outside
the required changes in the national policy or establish any additional local procedures to
implement the national policy, the local Union may invoke to negotiate procedures or
appropriate arrangements.
e. Victim Witness Program (VWP). When an application packet is received in the Central
Office that involves a VWP case, Central Office staff will complete notification to the victim,
advising him/her that the inmate has applied for a treaty transfer. When a VWP inmate is
approved for transfer to another country, a second notification must be made per the release
procedures in the Program Statement Victim and Witness Notification. However, in treaty

P5140.42

4/10/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

2

cases, advance notification of the physical transfer is ordinarily not provided to the victim;
instead the notification is completed on the day of the treaty transfer.
f. Walsh Act Civil Commitment of Sexually Dangerous Persons. Staff must comply with
established Bureau of Prisons Walsh Act procedures when an inmate requires review by the
Certification Review Branch, Correctional Programs Division (CPD), Central Office. Inmates
who require review are referred at the time the treaty packet is received in Central Office. The
Central Office informs OEO of the decisions made by the Certification Review Panel.
2. BACKGROUND
In December 1977, Congress enacted legislation that authorized the United States to participate
in international prisoner transfers and set the requirements of the transfer program. The United
States entered into its first transfer treaty (with Mexico) in 1977, and since that time has entered
into 11 additional bilateral transfer agreements and two multilateral transfer conventions. These
international agreements give the United States transfer treaty relationships with almost 80
countries. The list of participating countries is available on the Correctional Programs Sallyport
page. The general public may access the list of participating countries on the International
Prisoner Treaty Unit (IPTU) website at: http://www.justice.gov/criminal/oeo/iptu.
The Bureau plays a critical role in the transfer program. Bureau staff are responsible for a
number of tasks involved in transferring foreign national prisoners, including:
■ Providing notice to foreign national prisoners about the existence of the transfer program and
informing these inmates on how to apply for transfer.
■ Determining if the prisoner requesting transfer satisfies the basic eligibility requirements.
■ Providing and accepting executed Transfer Inquiry (BP-A0297) forms.
■ Preparing application packets for eligible transfer candidates (including prisoners reapplying
for transfer) and forwarding these packages to the Central Office for review.
■ Responding to inquiries from Bureau and OEO concerning prisoners and transfer
arrangements.
■ Collecting and providing information about the foreign national prisoner and his/her sentence
to the receiving country.
■ Assisting with transportation and logistical arrangements for transferring foreign national
prisoners and their escorts.
■ Preparing and transmitting the appropriate VWP notices.
The Bureau also plays a significant role in the transfer of American prisoners from foreign
countries to the United States, including:

P5140.42

4/10/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

3

■
■
■
■
■

Making arrangements to retrieve American prisoners from the foreign country.
Obtaining information about the prisoner.
Accepting custody of the prisoner.
Processing the prisoner.
Designating the prisoner to an appropriate facility to serve his/her sentence once the United
States Parole Commission has determined a release date, including any applicable period of
supervised release.

An inmate’s transfer is voluntary and must be approved by both the sentencing and receiving
country. Legislation establishing the prisoner transfer program provided the following basic
requirement for all transfers:
■ A transfer treaty must exist between the United States and the offender’s country.
■ The offender must be a citizen or national of the country to which he is seeking transfer.
■ The offender, the sentencing country, and the receiving country must all consent to the
transfer,
■ Dual criminality must exist (the convicted offense must also be recognized as a crime in the
receiving country),
■ The transferring offender must have his/her consent verified by a verifying officer at a
consent verification hearing.
■ Transfer cannot occur if an appeal or collateral attack is pending upon the conviction or
sentence.
Note: Although the prisoner does not have a right to transfer, a prisoner who is a citizen or
national from a country having a transfer relationship with the United States and who has
satisfied the applicable statutory and treaty requirements does have the right to apply and to be
considered for transfer.
State prisoners confined in Bureau facilities are also eligible for transfer. Thus, a state prisoner
confined at a Bureau institution (state boarder), may be transferred to his/her country of
citizenship if the state approves the transfer, both countries approve the transfer, and the prisoner
consents at his/her consent verification hearing.
State prisoners in Bureau custody interested in this program are advised to direct their requests to
the authorities in their state of sentencing. The state authorities process the request, make a
transfer determination, and refer the application to OEO for its final determination.

P5140.42

4/10/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

4

3. DEFINITIONS
§ 527.41 Definitions.
For the purpose of this rule, the following definitions apply.
(a) Treaty Nation. A country with which the United States has a transfer treaty
relationship either through a bilateral treaty or a multilateral transfer convention.
A list of nations that have a transfer treaty relationship with the United States is published on the
Correctional Programs Sallyport page. Inmates may access the list of participating countries in
the institution’s law library and on TRULINCS. The general public may access the list on the
IPTU website at: http://www.justice.gov/criminal/oeo/iptu.
Home Country. The country of which the inmate is a citizen or national.
Sending or Sentencing Country. The country that convicted and sentenced a citizen or national
of another country and is agreeing to the offender’s transfer to his/her home country to serve
his/her sentence.
Receiving or Administering Country. The country accepting the return of its citizen or
national and agreeing to administer the transferred sentence.
(b) State Prisoner. An inmate serving a sentence imposed in a court in one of the
states of the United States, or in a territory or commonwealth of the United
States.
(c) Departure Institution. The Bureau of Prisons institution to which an eligible
inmate is finally transferred for return to the country of which the inmate is a
citizen or national.
(d) Admission Institution. The Bureau of Prisons institution where a United
States citizen or national-inmate is first received from a treaty nation.
§ 527.42 Limitations on transfer of offenders to foreign countries.
The transfer treaties and conventions, as well as 18 U.S.C. §§ 4100-4115, impose
specific requirements that an inmate must satisfy in order to be returned to his or
her country of citizenship or nationality.

P5140.42

4/10/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

5

An inmate may not be eligible for return to his/her country of citizenship for service of the
sentence or commitment imposed in a United States court when:
(a) The inmate is from a country with which the United States does not have a transfer treaty
relationship. Staff are still required to inform these inmates of the program during Admission
and Orientation (A&O), to discuss the program with the inmate during initial classification and
subsequent program reviews, and to document on the Inmate Activity Record “No current
treaty exists between the United States and the foreign country.”
(b) The inmate has a pending appeal or collateral attack on the underlying criminal judgment or
sentence. Once the appeal or collateral attack has been decided, the inmate is eligible to apply
for transfer.
(c) The inmate has been convicted of conduct that is not recognized as a criminal offense in the
receiving country. OEO is responsible for making the determination.
(d) The inmate is a Mexican citizen or national who is currently serving a sentence for
committing an immigration offense, unless he/she is serving a sentence for multiple offenses and
the immigration portion of the sentence has already been served.
Important Note: This limitation only applies to Mexican citizens or nationals and should not be
applied to transfer applicants from other countries. Common immigration offenses that preclude
transfer are violations of 8 U.S.C. §§ 1323, 1324, 1325, 1326, 1327, and 1328. OEO should be
consulted with any questions.
(e) The inmate is a Mexican national who has become a domiciliary of the United States.
Domiciliary status is a complex determination and is made by OEO.
(f) Although not requirements of the enabling transfer legislation or the transfer treaties, two
additional situations could affect the eligibility of an inmate for transfer. Both situations are rare:
■ The inmate is in custody for civil contempt. The limitation applies to an inmate who is
serving a criminal sentence either concurrent with, or suspended for, the duration for the civil
contempt commitment. The inmate may be considered for transfer once the contempt
commitment is purged, served, or otherwise terminated by judicial authority. For further
information, see the Program Statement Civil Contempt of Court Commitments.
■ Inmates with an outstanding fine or unpaid restitution are eligible to apply for transfer. There
is, however, a small class of transfer candidates who committed their offenses before
P5140.42

4/10/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

6

November 1, 1987, and have had “committed fines” imposed by the sentencing court. Such
inmates are not eligible for transfer until the committed fine is paid, or until the court
imposing the “committed fine” gives its permission for the inmate to proceed with his/her
transfer request. The Warden may request permission from the court imposing the
“committed fine” to proceed with the transfer process. “Committed fines” are distinct
from, and should not be confused with, fines courts have imposed in post-November 1,
1987 cases.
4. NOTIFICATION OF BUREAU OF PRISONS INMATES
§ 527.43 Notification of inmates.
Foreign national inmates will be notified about the International Prisoner Transfer
Program and the procedures to follow to apply for transfer as follows:
(a) Through information provided in the institution’s admission and orientation
program; and
(b) Through individual notice given to an inmate who is a citizen or national of a
treaty nation. The notice must:
(1) Reiterate the availability of the transfer program;
(2) Provide the inmate with an opportunity to inquire about transfer to the
country of which the inmate is a citizen or national; and
(3) Inform the inmates of the procedures set forth in this part.
The treaty transfer process is initially addressed with the inmate during Admission and
Orientation.
The inmate indicates on a Transfer Inquiry (BP-A0297) that he/she was advised of the
opportunity to inquire about transfer, and whether he/she is, or is not, interested in being
transferred. The process is documented in the Central File prior to or upon completion of the
inmate’s Initial Classification and readdressed at each subsequent program review.
An eligible inmate may request or decline a treaty transfer at any time during his/her
incarceration. 18 U.S.C. § 4107 (b)(4) states that once the inmate’s consent has been verified at
a consent verification hearing, it is irrevocable.

P5140.42

4/10/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

7

5. TRANSFER OF BUREAU OF PRISONS INMATES TO OTHER COUNTRIES
§ 527.44 Request for transfer to country of which inmate is a citizen or national.
An inmate who is eligible for and desires to transfer to the country of which the
inmate is a citizen or national for service of a sentence imposed in a United
States Court must indicate the inmate’s interest by completing and signing the
appropriate form and giving it to Bureau staff for further processing.
The Transfer Inquiry (BP-A0297) is used to initiate the transfer process.
§ 527.45 Bureau determination on request for transfer.
The following is the process by which determinations are made on an inmate’s
request to be transferred to the country of which the inmate is a citizen or
national to serve a sentence imposed in a United States Court.
(a) Warden’s determination. Upon verifying that the inmate is eligible for
transfer, the Warden forwards all relevant information, including a complete
application package, to the Assistant Director, Correctional Programs Division,
Central Office.
(b) Central Office and Department of Justice determination.
(1) The Assistant Director, Correctional Programs Division, reviews the
submitted material and forwards the application package to the Department of
Justice for review.
(2) The Department of Justice notifies the inmate of the determinations made.
(1) Initial Application. The initial Application Packet must contain the following documents
and be forwarded to the Assistant Administrator, Correctional Programs Branch, within 60
calendar days of the inmate’s initial request:
■ Memorandum signed by the Warden with the inmate’s name, register number, country of
citizenship, Financial Responsibility Program status, and medical/mental health issues, when
applicable.
■ Transfer Inquiry (BP-A0297).

P5140.42

4/10/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

8

■
■
■
■
■
■
■

Authorization to Release Confidential Information (BP-A0301).
U.S. Case Summary (BP-A0964).
Pre/Post-sentence Investigation Report(s) (for current offense(s)).
FBI Fingerprint Card with current photograph of inmate attached.
Current sentence computation.
Current Visiting and Contact List, and emergency contact information.
Certified Judgment(s) in a Criminal Case (JCC) (include amended orders for current
offense(s)).
■ Proof of citizenship or nationality (copy of birth certificate or valid passport) if available.
Note: Although individual countries may require a copy of a birth certificate before
approving a transfer, the referral to Central Office should not be delayed due to the absence
of a birth certificate. It is ultimately the responsibility of the home country to confirm the
transfer applicant is a citizen or national.
■ Canadian Application (CSC/SCC 0308E and 0614E), if applicable. Canadian application
forms are located on the Sallyport Forms Directory, and on the Correctional Programs
Sallyport page. The general public can access the Canadian website at: http://www.cscscc.gc.ca/text/frmlrs/index-eng.shtml.
Unit team will place a copy of the packet in section 2 of the Inmate Central File.
During the initial application process, unit team advise the inmate to contact the nearest consular
office to inform them of his/her desire to be considered for treaty transfer. Foreign officials
normally have documents for the inmate to complete and return to the local consulate so that the
consular office can begin verification of citizenship or nationality and facilitate the processing of
the inmate’s application with the United States as well as the home country.
Foreign officials may request to visit the inmate at the institution. See 28 C.F.R. §540.45.
(2) Reapplication Process. An inmate who has been denied transfer to his/her country of
citizenship by the United States may normally reapply for transfer two years from the date of
denial. The denial date is defined as the date on the OEO denial letter. This date is annotated in
SENTRY. Exceptions exist if temporary conditions preventing transfers have been satisfied
(e.g., pending appeal was resolved, inmate who was needed to testify has done so, financial
obligation has been satisfied). In such cases, the inmate is eligible to seek reconsideration of the
earlier denial before the end of the two-year waiting period.
An inmate who was approved for transfer by the United States but denied treaty transfer to
his/her country of citizenship or nationality by the treaty nation (foreign country) may not
reapply through the Bureau and must address the denial directly with the treaty nation, since the
United States has already approved the transfer.
P5140.42

4/10/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

9

A complete application packet is not required for reapplication cases, as OEO maintains the
original materials. However, institution staff submit the following documents to the Assistant
Administrator, Correctional Programs Branch, within 60 calendar days of the inmate’s
reapplication:
■ Memorandum indicating the date the inmate was previously denied and that the inmate
wishes to reapply for transfer. The memorandum includes any new pertinent information not
previously included in the initial case summary – disciplinary action, medical/mental health
issues, sentence changes, Financial Responsibility Program (FRP) information, family
location, updated Emergency Contact Person (relationship and location), etc. Signature
authority is delegated to the Unit Manager.
■ New Transfer Inquiry (BP-A0297).
■ Current Visiting and Phone List, and emergency contact information.
■ Any new or amended sentencing documents.
■ An OEO reapplication questionnaire completed by the inmate.
■ Progress report if available.
The application packet is forwarded to OEO within 10 working days of receipt in Central Office.
Applications for treaty transfer require investigation and processing by OEO. The process,
which includes obtaining information and recommendations from various agencies, contacting
and receiving approval from the treaty nation, and arranging, scheduling, and conducting a
consent verification hearing, can be extensive and may take up to 12 months to complete,
depending on the responsiveness of the foreign government. Institution staff may contact the
Correctional Programs Branch for a status report (but should not contact OEO, unless advised to
do so by Central Office staff).
If the Department of Justice determines that transfer is not appropriate and denies it, OEO
notifies the inmate and the treaty nation by letter, which is copied to the Assistant Director (AD)
for CPD. OEO provides the reasons for denial in a letter sent to the inmate and his/her home
country. The letter informs the inmate of the right to reapply for transfer in two years if, at the
time of the letter, at least two years remain on the sentence. The letter also directs the inmate
that if there is a substantial change in his/her circumstances, he/she may apply for
reconsideration. To ensure the inmate understands the reapplication process, institution staff will
inform the inmate of OEO’s process on reapplication (see above).
Consular officials may interview the inmate before a determination by DOJ; once the transfer has
been approved by DOJ, consular officers may request to meet with the inmate to gather

P5140.42

4/10/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

10

information for the home country’s consideration of the request or to prepare for the transfer,
including required travel documents.
§ 527.46 Transfer procedures.
(a) Treaty nation determination. If the Department of Justice approves the
transfer request, the treaty nation will be asked if it consents to the transfer of its
citizen or national. The inmate will be informed of the determination made by the
treaty nation.
If the Department of Justice determines that transfer is appropriate and grants the transfer, OEO
notifies the treaty nation and the inmate by letter, which is copied to the AD for CPD. If the
treaty nation denies the transfer, OEO notifies the AD for CPD and the inmate. The institution
ensures the inmate is promptly notified of the treaty country’s decision. If the treaty country
approves the transfer, OEO makes arrangements for a consent verification hearing. This
information is sent to the inmate’s attorney, usually a Federal Public Defender. If the inmate
verifies his/her consent at this hearing, OEO sends a final approval letter to the treaty nation and
instructs it to contact the Bureau to make arrangements for escorts to retrieve the inmate. For
security reasons, the inmate is not given the details, including the date of the transfer.
(b) Transfer to departure institution. The Bureau and the Department of Justice
will arrange for the inmate to be transferred to an appropriate departure
institution.
To facilitate transfer, the sending Warden ensures the inmate’s personal property meets the
requirements of the Program Statement Prisoner Transportation Manual.
(c) Consent verification hearing. If the treaty nation consents to the transfer, the
United States will arrange a consent verification hearing for the prisoner as
required by 18 U.S.C. §§ 4107, 4108. This hearing is held before a U.S. Magistrate
Judge or other judicial officer as specified in sections 4107 and 4108. The Bureau
must ensure that the prisoner is available and present at the consent verification
hearing.
When requested, the Warden allows counsel to interview the inmate before the hearing.
OEO, with the Administrative Office of the U.S. Courts (AOUSC), makes arrangements for the
consent verification hearing. These include scheduling a U.S. Magistrate Judge to conduct the
hearing and, if the inmate has not retained counsel, arranging for a Federal public defender to
P5140.42

4/10/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

11

represent him/her. Counsel may arrange with the Warden to interview the inmate before the
hearing. OEO also works with the United States Attorney’s Office to obtain a writ to move the
prisoner for the hearing, and with the Bureau regarding the actual movement.
When the hearing has been completed, the Judge notifies OEO and forwards the executed
consent form. The Warden requires written confirmation once proceedings are completed and
the judge has documented the inmate’s voluntary consent or that the inmate refused to give
his/her consent to the transfer.
(d) Transfer to departure institution and foreign retrieval of inmate. If the foreign
national prisoner gives consent to transfer at the consent verification hearing, the
Department of Justice will notify the treaty transfer nation.
Following the verification hearing, the Bureau arranges for delivery of the inmate to the
authorities of the inmate’s country of nationality.
The AD for CPD advises the Warden of the arrangements. The Warden arranges for the inmate
to be transported to the airport and transferred to the custody of the foreign authorities.
Staff designated by the Warden ensure the following documents accompany each inmate:
■ Proof of citizenship/nationality (if available).
■ Appropriate travel documents (current passport or documents prepared by the foreign
consulate).
■ A current statement of actual time served up to the date of transfer.
■ The amount of Good Conduct Time earned up to the date of transfer.
■ An up-to-date statement of any remission credits (see the Program Statement Sentence
Computation Manual/Old Law/Pre-CCCA 1984) for additional information on remission
credits).
■ If available, an up-to-date medical report and a week’s supply of essential medications.
■ Any disciplinary report or other information that would be helpful to the foreign country in
determining where to incarcerate the inmate and any precautions that may be necessary.
6. TRANSFER OF STATE PRISONERS TO OTHER COUNTRIES
§ 527.47 Transfer of state prisoners to other countries.
The Bureau of Prisons may assume custody of a state prisoner who has been
approved for transfer to a treaty nation for the purpose of facilitating the transfer
to the treaty nation. Once the state prisoner has consented to the transfer at the
P5140.42

4/10/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

12

consent verification hearing, the Bureau assumes custody of the prisoner. The
state is not required to contract for the placement of the prisoner in federal
custody, nor to reimburse the United States for the cost of confinement (as would
ordinarily be required by 18 U.S.C. § 5003).
When a state inmate applies for transfer, is found eligible, and the state approves the transfer, the
state submits the inmate’s case to OEO to determine if the United States and the treaty nation
agree to the transfer. If OEO and the treaty nation approve, OEO arranges for the consent
verification hearing (see p. 11, Section (c), Consent Verification Hearing) in the state where the
prisoner is confined. Once the state inmate consents to be transferred, the judge ordinarily orders
him/her to be placed in Federal custody so that travel arrangements can be established.
The U.S. Marshals Service ordinarily assumes custody of the state inmate (and any
documentation) directly after the consent verification hearing, for transport to the designated
departure institution. However, if assurance is not received from the treaty nation that they will
retrieve the state inmate, he/she remains in state custody until a tentative transfer date is
established. State prisoners already in Bureau custody (state boarders) are transferred to a
departure institution once travel arrangements have been set with the treaty nation.
In preparation for the arrival of the state inmate, the Correctional Programs Division completes
the Security/Designation Data in SENTRY. When the inmate arrives at the departure institution,
the Warden follows the procedures on p. 12, Section (d), Transfer to Departure Institution and
Foreign Retrieval of Inmate.
Correctional Systems staff enter “Treaty Transfer” as the release method for a state prisoner in a
Bureau institution en route to the treaty nation. The treaty nation is listed as the release address.
7. SENTRY APPLICATIONS
Case Management Activity (CMA) assignments have been created for treaty transfer cases to
enable staff to more effectively monitor their cases:
■ CMA assignments are applied in conjunction with SENTRY country codes.
■ Country codes and assignments are available on the Correctional Programs Sallyport page.
■ Inmates eligible for treaty transfer consideration must have a CMA assignment (Interest, No
Interest, or Ineligible) entered in SENTRY before or upon completion of Initial
Classification.
■ Institution staff do not remove the CMA assignments entered by Central Office (see
assignments below).

P5140.42

4/10/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

13

The CMA assignments described below use Canada (CA) as an example:
GROUP CODE

ASSIGNMENT

DESCRIPTION

Entered by Institution Staff:
TICA
TTCA
TNCA

ITTCA INEL
ITTCA INT
ITTCA NO I

ITTCA INELIGIBLE
ITTCA INT IN TRTY TRANS
ITTCA NO INT TRTY TRANS

Entered by Central Office:
TACA
TACA
TDCA
TDCA

ITTCA PEND
ITTCA APPR
ITTCA US D
ITTCA FC D

ITTCA US APPROVED, PENDING FC
ITTCA US/FC APPROVED, CVH CMP
ITTCA US DENIED TRTY TRANS
ITTCA FC DENIED TRTY TRANS

a. Ineligible. The Case Manager enters ITTXX INEL if any of the following apply (applicable
country codes are inserted for the XX):
■ The inmate has less than six months of the current sentence remaining to be served at the
time of request for transfer (Hong Kong and Thailand require 12 months).
Note: The Council of Europe (COE) Convention and the Treaty with Hong Kong provides

that these rules may be waived if exceptional circumstances exist. Exceptional
circumstances are very rare and usually arise if the inmate is suffering from a life-threatening
illness and there is a strong possibility he/she may die before completing the sentence. If you
believe an exceptional circumstance exists, contact the Correctional Programs Branch,
Central Office.
■ The inmate has any pending proceedings, appeals, or collateral attacks on the underlying
conviction or sentence. The judgment on the current conviction of sentence must be final.
■ MEXICO: The inmate is serving a life or indeterminate sentence; or is serving a sentence(s)
exclusively for Immigration Law Violations (SENTRY IIS Offense Codes 170, 171, 172,
173), unless the immigration offense is totally absorbed by another current sentence, the time
served to date is equal to or greater than the sentence imposed for the immigration offense,
and the immigration offense is not to be served consecutive to the sentences on the other
offenses.
P5140.42

4/10/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

14

■ CANADA, FRANCE, MARSHALL ISLANDS, MEXICO, MICRONESIA, PALAU,
PANAMA, PERU, THAILAND, and TURKEY: Committed for a purely military offense
(i.e., desertion).
■ BOLIVIA: Convicted of an ordinary criminal offense in a court martial or a purely military
offense (i.e., desertion).
■ BOLIVIA, MARSHALL ISLANDS, MICRONESIA, PALAU, PANAMA, PERU, and
TURKEY: Sentenced to the death penalty.
Note: Inmates who have committed a military offense can apply for treaty transfer if the treaty
nation is a signatory to the COE Convention. However, restrictions may apply if the bilateral
treaty is also applicable, as noted above, and the involved country chooses to proceed under the
bilateral treaty instead of the COE Convention.
b. Interested in Treaty Transfer. The Case Manager enters “ITTXX INT” (applicable
country codes are inserted for the XX) if the inmate is eligible and is applying for a treaty
transfer. The inmate must sign the Transfer Inquiry (BP-A0297) indicating an interest.
An inmate with dual citizenship/nationality is eligible to apply to any treaty nation of which
he/she is a citizen/national. His/her citizenship code in SENTRY should reflect the country to
which he/she is applying.
The institution completes application packets for interested inmates. In addition, the inmate
should be advised to write to the applicable embassy or consulate in the United States to request
treaty transfer, initiate the verification of citizenship/nationality, and expedite the transfer
application process.
c. No Interest in Treaty Transfer. The Case Manager enters “ITTXX NO I” if the inmate is
eligible but is not interested in treaty transfer. The inmate must sign the Transfer Inquiry (BPA0297) indicating no interest.
Treaty consideration for eligible inmates is addressed at subsequent program reviews and
documented on the program review form.
d. Approved for Treaty Transfer. Correctional Programs Branch, Central Office, enters
“ITTXX PEND” upon receiving written notification from OEO that the inmate has been
approved for treaty transfer by the U.S., but a decision is still pending from the foreign country
(FC).
P5140.42

4/10/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

15

Correctional Programs Branch, Central Office, enters “ITTXX APPR” upon receiving written
notification from OEO that the inmate has been approved for treaty transfer by both the U.S. and
the foreign country and has consented to transfer at his/her consent verification hearing.
e. Denied Treaty Transfer. Correctional Programs Branch, Central Office, enters “ITTXX US
D” upon receiving written notification from OEO that the inmate has been denied treaty transfer
by the U.S.
Correctional Programs Branch, Central Office, enters “ITTXX FC D” upon receiving written
notification from OEO that the inmate has been denied treaty transfer by the foreign country.
8. DETAINERS/PENDING CHARGES
Detainers or pending charges do not preclude an inmate from applying for treaty transfer.
However, the inmate should be advised to resolve any detainer or pending charge before
applying for treaty transfer consideration, as he/she may be considered unsuitable until the
detainer is removed or the pending charge is resolved.
Detainers lodged by Immigration and Customs Enforcement (ICE) have no impact on the
eligibility of a prisoner applying for transfer/
9. CASES ON APPEAL OR COLLATERAL ATTACK
OEO cannot approve a transfer if the inmate has a pending appeal or a collateral attack on his/her
conviction or sentence. The judgment must be final. The applicant should not apply for
transfer until the appeal process or collateral attack has concluded.
Note: An appeal challenges the decisions made in the same case. A collateral attack is a motion
filed pursuant to 28 U.S.C. § 2255, which challenges some aspect of a former judgment due to an
allegation of injustice or unconstitutional treatment.
If an inmate advises his/her case manager that he/she has a pending appeal or collateral attack,
the case manager advises him/her that a transfer cannot be approved until a final judgment is
received. The status of the pending appeal or collateral attack is addressed during scheduled
program reviews. The inmate should be advised that he/she can notify staff of the Court’s
decision or any changes to the appeal or attack before program reviews. Once a final judgment
has been issued, staff submit the following to the Assistant Administrator, Correctional Programs
Branch:

P5140.42

4/10/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

16

■ A memorandum indicating the inmate’s case is no longer on appeal or has a collateral attack
pending.
■ Documentation from the court showing the appeal or attack was dismissed, withdrawn,
resolved, etc.
■ An updated BP-A0297, Transfer Inquiry.
■ Application or reapplication packet.
10. TRANSFER OF AMERICAN NATIONAL PRISONERS FROM FOREIGN
COUNTRIES
§ 527.48 Transfer of American national prisoners from foreign countries.
The Bureau of Prisons is responsible for:
(a) Sending escorts to foreign countries to retrieve American national prisoners
who have been approved for transfer to the United States and who have had their
consent verified at the consent verification hearing specified in 18 U.S.C. § 4108;
and
(b) Making logistical arrangements for the transfer and coordinating with the
United States Parole Commission for proceedings to determine how the sentence
will be administered.
(1) Transfer Approval and Logistical Arrangements. OEO notifies CPD when it has
approved transfer of an American citizen back to the United States to serve the sentence imposed
by the treaty nation. CPD notifies the admitting institution.
CPD, with the assistance of OEO, coordinates all arrangements for an inmate’s transfer to the
United States.
The AD for CPD directs specific staff in writing (who preferably speak the language of the treaty
nation) to escort the offender from the transporting country to the admission institution. The
directive cites 28 CFR § 0.96b as the authority to escort the offender.
Before the transfer, CPD receives information, including pertinent medical history, on each
transferring American inmate, a copy of the inmate’s criminal record, and a list of any
outstanding warrants lodged against him/her, either through the National Crime Information
Center (NCIC) or the FBI. This information is used to complete form BP-A0337, Inmate Load
and Security Designation.

P5140.42

4/10/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

17

The U.S. Embassy or Consulate provides citizenship papers or travel documents for the inmate.
Staff escorting the inmate must have those papers available upon entry into the United States.
(2) Accepting Custody of American Nationals in Foreign Country and Return to the
United States. Staff ensure that the following documentation is available before accepting
custody of American inmates from a foreign authority:
■ A certified copy of the sentence handed down by an appropriate, competent judicial authority
of the transferring country and any modifications thereof.
■ A statement (and a copy translated into English from the language of the country of origin if
other than English), duly authenticated, detailing the offense for which the offender was
convicted, the duration of the sentence, and the length of time already served. Credits to
which the offender is entitled should be included – work done, good behavior, pretrial
confinement, etc.
■ Citizenship papers necessary for the inmate to enter the United States.
Although it is OEO’s responsibility to arrange for the consent verification hearing before a
United States Magistrate Judge in the foreign country, Bureau escorts must ensure that the
inmate has given his/her consent at the hearing before escorting him/her back to the United
States.
The Bureau escorts sign the documents necessary to receive the inmate.
The inmate and his/her property are processed through ICE at the United States border or another
appropriate entry site.
(3) Arrival at the Bureau Admission Institution/Notifications to the United States
Probation Office (USPO) and United States Parole Commission (USPC). The admission
institution retains case management responsibilities for the inmate until he/she is transferred to a
Bureau institution for service of sentence. When the admission institution is unable to accept the
inmate (for example, a female inmate escorted to a male institution), the Warden makes housing
arrangments with a nearby jail.
The official version of the offense is placed in the Inmate Central File (if a translated copy has
not been provided, a bilingual staff member or reliable translation service usually arranged by
OEO prepares one).
In accordance with the Program Statement Patient Care, after arrival at the admission
institution, staff arrange for the inmate to receive a complete physical examination, and advise
the local USPO of the inmate’s arrival.
P5140.42

4/10/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

18

Designation and Sentence Computation Center (DSCC) staff prepare a sentence computation for
the prisoner, in most instances before his/her arrival in the United States. If, upon computation
of sentence, it is revealed the inmate is within six months of release, institution staff send a
prompt notification to the USPC via mail, email, or fax, depending on the time remaining,
advising of the impending release date. If, upon computation of the sentence, staff determine an
inmate is entitled to immediate release via mandatory release or expiration of sentence with
credits applied, release procedures are implemented, but only after requesting and receiving a
medical clearance, an NCIC report, and the results of an FBI fingerprint check. Medical
clearance is obtained from the Health Services Administrator. The USPO is notified by phone in
advance of the inmate’s release and provided with all information regarding the inmate. A postsentence report need not be requested.
In cases not involving a release within six months, staff request a U.S. Probation Officer be
assigned to prepare a Post-Sentence Report (PSR). To assist the USPO, institution staff forward
copies of all available information on the inmate for preparation of the PSR. During this process,
the local USPO ordinarily interviews the inmate and completes United States Probation form 1A,
as well as the Authorization to Release Confidential Information (BP-A0301).
The USPC is notified by CPD of the inmate’s arrival date, designated institution, and projected
release date.
Inmates returning from treaty countries are, by law, immediately eligible for parole if they
committed their offense before November 1, 1987. Inmates who committed their foreign offense
on or after November 1, 1987, must receive a hearing before the USPC within 180 days of entry
into the United States, or as soon as practicable, per 18 U.S.C. § 4106A and 28 CFR§ 2.68.
The USPC is permitted to determine a release date, and a period and conditions of supervised
release, without an in-person parole hearing.
The Case Management Coordinator (CMC) will ensure that a determination is made regarding
whether to retain the inmate for the initial hearing before the USPC. If the admission institution
is deemed inappropriate, the CMC will request the DSCC to designate an appropriate institution
for the hearing.
11. BIANNUAL REPORT REQUIRED
Treaty nations may request follow-up information concerning U.S. citizens returned to the
United States; the United States sometimes requests treaty nations to provide similar information
about foreign nationals it has transferred.
P5140.42

4/10/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

19

The Office of Information Systems (OIS), Central Office, provides OEO and the Assistant
Administrator, Correctional Programs Branch, a report as of June 30 and December 31 of each
year that identifies returned U.S. citizens remaining in Bureau custody or released within the
reporting period. It groups inmates by nation and contains:
a. Identification Data
Name.
Register Number.
FBI Number.
Facility.
b. Sentence Data
Date Committed (to Bureau).
How Committed.
Offense Code.
Foreign Sentence.
Supervision Term.
c. Release Status Data (if applicable)
Sentence Began.
Release Date.
Release Method.
12. AGENCY ACA ACCREDITATION PROVISIONS
None.
REFERENCES
Program Statements
P1490.06
Victim and Witness Notification Program (5/23/02)
P5100.08
Inmate Security Designation and Custody Classification (9/12/06)
P5140.38
Civil Contempt of Court Commitments (7/1/04)
P5290.14
Admission and Orientation Program (4/3/03)
P5500.11
Correctional Services Manual (8/29/14)
P5540.06
Prisoner Transportation Manual (4/20/00)
P5140.42

4/10/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

20

P5800.15
P5880.30
P6031.04

Correctional Systems Manual (1/1/09)
Sentence Computation Manual/Old Law/Pre-CCCA 1984 (9/8/99)
Patient Care (6/13/14)

BOP Forms
BP-A0297
BP-A0301
BP-A0337
BP-A0964

Transfer Inquiry
Authorization to Release Confidential Information
Inmate Load and Security Designation
U.S. Case Summary

Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) system on Sallyport.

P5140.42

4/10/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

21

